IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,267-01


                        EX PARTE LAWRENCE JOINER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 13,679A IN THE 21ST DISTRICT COURT
                            FROM BASTROP COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to aggravated robbery and was sentenced to thirty years’

imprisonment. The Third Court of Appeals affirmed his conviction. Joiner v. State, No. 03-09-

00694-CR (Tex. App.—Austin Aug. 3, 2010) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that the State presented false testimony at his punishment hearing, trial

counsel was deficient in his preparation for and during the punishment hearing, and trial counsel’s

advice to Applicant to reject the State’s plea offer, plead to guilty, and request probation from the

jury was objectively unreasonable. Applicant has alleged facts that, if true, might entitle him to
                                                                                                       2

relief. Ex parte Weinstein, 421 S.W.3d 656 (Tex. Crim. App. 2014); Strickland v. Washington, 466
U.S. 668 (1984); Lafler v. Cooper, 566 U.S. 156 (2012). The trial court is the appropriate forum

for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). Trial counsel signed sworn affidavits

in 2013 and 2018. To resolve Applicant’s claims, the trial court may order counsel to respond in a

third affidavit. In developing the record, the trial court may also use any means set out in Article

11.07, § 3(d). Applicant appears to be represented by counsel. If he is not and the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wants to be represented by counsel, the trial court shall appoint counsel to represent him at the

hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court

shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether the State

presented false testimony at Applicant’s punishment hearing that was material to his sentence. The

trial court shall also make findings and conclusions as to whether counsel advised Applicant to reject

the State’s plea offer, plead guilty, and request probation from the jury. If so, the trial court shall

determine whether this advice was deficient and Applicant would have accepted the State’s plea

offer, the State would not have withdrawn its offer, and the trial court would have accepted the plea

bargain. Finally, the trial court shall determine whether counsel’s conduct in preparation for and

during the punishment hearing was deficient and, if so, whether there is a reasonable probability that

Applicant’s sentence would have been different. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s
                                                                                                 3

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 23, 2020
Do not publish